Deyens, J.
As the plaintiff paid the tax assessed upon its real estate under such circumstances that it is entitled to recover it back if wrongfully assessed, the only question is whether the plaintiff corporation is one of the institutions described in the Pub. Sts. c. 11, § 5, cl. 3, as “ literary, benevolent, charitable, and scientific institutions incorporated within this Commonwealth.” The institution was incorporated by the St. of 1868, c. 81, by the name of the Massachusetts Society for the Prevention of Cruelty to Animals. Its objects and purposes were not more specifically defined than by its title, nor was any mode of accomplishing them pointed oirt. The methods adopted, by the dissemination of papers and essays, by lectures *27inculcating not only the duty of humanity to, but the proper mode of dealing with and treating, the domestic animals and their diseases, by organizing societies of members pledged to aid in the prevention of cruelty to them, and by the employment of agents to aid in enforcing the laws on this subject, are legitimate means of effecting the general object indicated by its name. The society is also engaged in erecting and maintaining a hospital for homeless, neglected, and abused animals, where they may be kindly sheltered or humanely disposed of, which is also an appropriate mode of aiding in the prevention of cruelty to them. The act of incorporation must have contemplated all the legitimate and appropriate means of effecting this object, which were of a general character, and capable of influencing the public.
The society may be properly defined as both benevolent and charitable. By the St. of 1868, c. 212, § 8, all fines collected upon “the complaint or information of any officer or agent of the Massachusetts Society for the Prevention of Cruelty to Animals, under this act, shall inure and be paid over to said society in aid of the benevolent objects for which it was incorporated.” The same section is reenacted in the St. of 1869, c. 344, § 7. In terms, therefore, the Legislature has recognized the objects of the society as “ benevolent.”
Without discussing the question whether the word “ benevolent ” is used as substantially synonymous with “ charitable,” or disjunctively, we are of opinion that the society also comes within the definition of a charity. There is no profit or pecuniary benefit in it for any of its members; its work, in the education of mankind in the proper treatment of domestic animals, is instruction in one of the duties incumbent on us as human beings. There are charitable societies whose objects are to bring mankind under the influences of humanity, education, and religion. Jackson v. Phillips, 14 Allen, 539. The hospital founded by the institution would, if it were established by a bequest, or public or private gift, be treated as a charity. It has a humane, legal, and public, or general purpose, and whether expressed or not in the St. of 43 Eliz. c. 4, which is the foundation of our law on the subject of charities, comes within the equity of that statute. Cresson’s appeal, 30 Penn. St. 437. *28Townley v. Bedwell, 6 Ves. 194. Faversham v. Ryder, 5 De G., M. & G. 350.
In the case of University of London v. Yarrow, 23 Beav. 159, it was held that a bequest for founding and upholding an institution for investigating, studying, and curing maladies of quadrupeds or birds useful to man, and for providing a superintendent or professor to give free lectures to the public, was good as a charitable legacy; and that the fact that the testator showed some interest in the animals themselves and their humane treatment in no way invalidated the gift.
The argument for the defendant is, that the passage of the general provision of the Rev. Sts. c. 7, § 5, cl. 2, reenacted in the Pub. Sts. c. 11, § 5, was intended to extend the exemption to the whole of the same class of institutions of which a portion was then exempted, and no further; and that the words “ benevolent ” and “ charitable ” must be construed as meaning benevolent and charitable in respect to human beings, such being the only kind incorporated in this Commonwealth before the Revised Statutes.* But the intention of the statute was to extend the exemptions which then existed to all societies which are properly described by the words used, and an institution must be deemed both benevolent and charitable which educates men in the diseases of the domestic animals, and the proper mode of dealing with them, even if it also inculcates the duty of kindness and humanity to them, and provides appropriate means of discharging it.

Judgment affirmed.


 The commissioners on the revision of 1836 proposed to exempt the property of the Massachusetts General Hospital, the Boston Athenaeum, the Berkshire Medical Institution, Harvard College, Phillips Academy in Andover, and every academy incorporated under the authority of this Commonwealth.